                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:19-CV-434-FL

 WILLIAM PASSARELLA,                           )
                                               )
                       Plaintiff,              )
                                               )
           v.                                  )                     ORDER
                                               )
 CARDINAL FINANCIAL CORP.,                     )
                                               )
                       Defendant.              )



       This matter is before the court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge Robert T. Numbers, regarding plaintiff’s motion to proceed in

forma pauperis and frivolity review of plaintiff’s complaint. Plaintiff did not file objections to

the M&R; however plaintiff filed numerous additional motions (15, 19, 22, 23, 24, 26, 28),

including motion to amend complaint (DE 23), addressed herein. Upon careful review of the M&R

and of the record generally, having found no clear error, the court hereby ADOPTS the

recommendation of the magistrate judge as its own. The original complaint is DISMISSED

WITHOUT PREJUDICE upon frivolity review for lack of subject matter jurisdiction.

       With respect to the remaining motions, plaintiff moves for leave to amend complaint (DE

23) to assert a claim against defendant based upon diversity jurisdiction of this court. Where the

“court should freely give leave [to amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2),

plaintiff’s motion to amend is GRANTED, and the clerk is DIRECTED to file plaintiff’s proposed

amended complaint lodged at DE 23-1. Because plaintiff has filed an amended complaint and

                                                   1
this matter remains subject to the frivolity review screening requirements under 28 U.S.C. § 1915,

the court REFERS the matter again to the magistrate judge for conduct of frivolity review of the

amended complaint.

       In light of the present disposition, additional motions filed by plaintiff, comprising motion

for damages (DE 15), motion to appoint counsel (DE 19), “motion to listen what was done to me”

(DE 22), motion to correct the record (DE 24), “motion to send me a docket,” (DE 26), and motion

to look at all exhibits (DE 28), are DENIED.

       SO ORDERED, this the 27th day of January, 2020.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                 2
